Mr. Justice Crabtree delivered the opinion oe the Court. Appellants brought suit before a justice of the peace, to recover for one-third of 1,077 bushels of corn raised on their farm by appellee, who was their tenant under a written lease containing various inharmonious and conflicting provisions. There was a recovery before the justice for $182, but on appeal to the Circuit Court and a trial by the court without a jury, the issues were found for appellee and judgment rendered against appellants for costs. As no legal principle is involved, we do not deem it necessary to make an extended statement of the facts. The question before the court below was one of fact entirely, not a single legal proposition being raised. Counsel for appellants do not point out in their brief anything tending to show that the court erred in the admission or exclusion of evidence, but they insist that the court misconceived the evidence and found against its weight. ’ The court saw the witnesses and heard them testify, and we think was fully justified in finding as it did. The evidence as contained in the record shows very little, if any, merit in appellants’ claim against appellee. We think the judgment was right and it will be affirmed.